 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1058 
In the House of Representatives, U. S.,

July 26, 2010
 
RESOLUTION 
Honoring and praising the Sojourn to the Past organization on the occasion of its 10th anniversary. 
 
 
Whereas the civil rights movement helped to better the lives of millions of people and secured equality, civil rights, and human rights for all people in the Nation; 
Whereas in 1999, California public high school teacher Jeff Steinberg combined a civil rights history lesson and a field trip to civil rights movement landmarks to create the educational program Sojourn to the Past; 
Whereas Sojourn to the Past takes high school students on a 10-day excursion along the path of the civil rights movement in the Southern United States, engaging them with historical sites and talks with prominent veteran leaders of the civil rights movement; 
Whereas the goal of Sojourn to the Past is to inspire students to become civic leaders with a duty and ability to unite people in the communities in equality and justice, through knowledge, understanding, and compassion; 
Whereas Sojourn to the Past is the longest running civil rights education and outreach program in the United States; 
Whereas Sojourn to the Past has conducted 55 sojourns and introduced over 5,000 high school juniors and seniors to the lessons, locations, and leaders of the civil rights movement; 
Whereas Sojourn to the Past teaches high school students how the history of the civil rights movement is relevant to ending discrimination, violence, hatred, bigotry, and inequity in schools and communities; 
Whereas Sojourn to the Past’s mission of making the civil rights movement relevant for younger generations strengthens society in the United States by promoting civil rights and equality; and 
Whereas Sojourn to the Past continues to teach younger generations of people in the United States about the civil rights movement and challenges young people to define and defend individual conceptions of justice in communities and classrooms: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 10th anniversary of the founding Sojourn to the Past; and 
(2)honors and praises Sojourn to the Past on the occasion of its anniversary, and for its work in educating the next generation of people in the United States about the civil rights movement and the importance of social justice. 
 
Lorraine C. Miller,Clerk.
